DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Amended Claims 1-14 and new claim 15 are presented for examination.
Response to Arguments
Applicant’s arguments, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1-14 under USC 103c have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman et al. (US PG Pub 20040080218 hereinafter “Weidman”), or Ohashi (US PG Pub 20130038151 hereinafter “Ohashi”), or Larjola (US Patent 10326334 hereinafter “Larjola”) which in combination with Matsubara teach the new limitation of claim 1 and further teach claim 15 as indicated below.  Applicant’s arguments are considered moot. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Patent 8080908 hereinafter Matsubara”) in view of Weidman et al. (US PG Pub 20040080218 hereinafter “Weidman”). 
Re-claim 1, Matsubara discloses a rotor assembly (5) for an electric machine (Title), comprising a rotor core (11), a plurality of permanent magnets (12), which are arranged within a magnet pocket (21,23) each, formed in the rotor core (11), with formation of a clearance (23a,23b) extending in the axial direction, and a shaft (15), which is connected to the rotor core (11) for conjoint rotation, wherein a cooling channel arrangement (annotated Fig.10) is formed within the rotor assembly (5) and comprises - a first cooling channel (15a), which extends within the shaft (15), - a second cooling channel (31), which is fluidically connected to the first cooling channel (15a) and extends in the radial direction along an end face (14a) of the rotor core (11), and - a third cooling channel (23a,23b), which, adjoining the second cooling channel (first channel 31), extends in the axial direction (direction of the shaft 15, vertical in Fig.10) through the clearance (23a,23b) in the magnet pockets (21,23), a fourth cooling channel (at 31, see Fig.10 location of 25 at shaft opening) adjoining the third cooling channel (23a,23b), and extending in the radial direction along the end face (14b) wherein a separation element (15c), which separates an interior of the shaft (15) into a first shaft portion (portion of 15a), in which the first cooling channel (15a) extends, and into a second shaft portion (portion of 15b) to which the fourth cooling channel (at 31, see Fig.10 location of 25 at shaft opening),  adjoins the separation element (15c).  

    PNG
    media_image1.png
    685
    749
    media_image1.png
    Greyscale

	Matsubara fails to explicitly teach the separation element having a sealing means which seals off the first and second shaft portions with respect to one another.
	Weidman teaches the separation element (108) having a sealing means (132b, 134a), which seals off the first and second shaft portions (between 108, section of flow 16, and bore 130a, see P [0027], o-rings) with respect to one another.
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the separation element and shaft disclosed by Matsubara wherein the separation element having a sealing means which seals off the first and second shaft portions with respect to one another as suggested by Weidman to provide proper liquid seal (Weidman, P [0027]).


Claim(s) 1, 6-8, and 10-14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Patent 8080908 hereinafter Matsubara”) in view of Ohashi (US PG Pub 20130038151 hereinafter “Ohashi”). 
Re-claim 1, Matsubara discloses a rotor assembly (5) for an electric machine (Title), comprising a rotor core (11), a plurality of permanent magnets (12), which are arranged within a magnet pocket (21,23) each, formed in the rotor core (11), with formation of a clearance (23a,23b) extending in the axial direction, and a shaft (15), which is connected to the rotor core (11) for conjoint rotation, wherein a cooling channel arrangement (annotated Fig.10) is formed within the rotor assembly (5) and comprises - a first cooling channel (15a), which extends within the shaft (15), - a second cooling channel (31), which is fluidically connected to the first cooling channel (15a) and extends in the radial direction along an end face (14a) of the rotor core (11), and - a third cooling channel (23a,23b), which, adjoining the second cooling channel (first channel 31), extends in the axial direction (direction of the shaft 15, vertical in Fig.10) through the clearance (23a,23b) in the magnet pockets (21,23), a fourth cooling channel (at 31, see Fig.10 location of 25 at shaft opening) adjoining the third cooling channel (23a,23b), and extending in the radial direction along the end face (14b) wherein a separation element (15c), which separates an interior of the shaft (15) into a first shaft portion (portion of 15a), in which the first cooling channel (15a) extends, and into a second shaft portion (portion of 15b) to which the fourth cooling channel (at 31, see Fig.10 location of 25 at shaft opening),  adjoins the separation element (15c).  

    PNG
    media_image1.png
    685
    749
    media_image1.png
    Greyscale

	Matsubara fails to explicitly teach the separation element having a sealing means which seals off the first and second shaft portions with respect to one another.
	Ohashi teaches the separation element (27,27a) having a sealing means (see Fig.1, Sealing means at 50, 31), which seals off the first and second shaft portions (between portion in 20, and portion in 4, thread provides sealing, and between 39 and 41, or see annotated Fig.10) with respect to one another.
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the separation element and shaft disclosed by Matsubara wherein the separation element having a sealing means which .
	, 
    PNG
    media_image2.png
    745
    882
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    616
    567
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    699
    686
    media_image4.png
    Greyscale

Claim(s) 1, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Patent 8080908 hereinafter Matsubara”) in view of Larjola (US Patent 10326334 hereinafter “Larjola”). 
Re-claim 1, Matsubara discloses a rotor assembly (5) for an electric machine (Title), comprising a rotor core (11), a plurality of permanent magnets (12), which are arranged within a magnet pocket (21,23) each, formed in the rotor core (11), with formation of a clearance (23a,23b) extending in the axial direction, and a shaft (15), which is connected to the rotor core (11) for conjoint rotation, wherein a 
	Matsubara fails to explicitly teach the separation element having a sealing means which seals off the first and second shaft portions with respect to one another.
	Larjota teaches the separation element (108) having a sealing means (116,117), which seals off the first and second shaft portions (between 103 and inlet of 116, or 105 separates 104 and 103) with respect to one another (116 seals off 116, or inlet at 118 and 106, and 105).
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cooling system disclosed by Matsubara wherein the separation element having a sealing means which seals off the first and second shaft portions with respect to one another as suggested by Larjola to sealing from the outside and prevent leaks (Larjola, Claim 7, or Col.1, L.50-67). 

    PNG
    media_image5.png
    905
    636
    media_image5.png
    Greyscale
Re-claim 6, Matsubara as modified discloses the rotor assembly according to claim 1, wherein the first cooling channel (15a) extends between a free end (annotated Fig.10) of the shaft (15) and the second cooling channel (31, first 31, see Fig.10) and a fifth cooling channel (channel at 15b) adjoining the fourth cooling channel (see Fig.10, 31 at channel location 25) extends to the other free end (15b end) of the shaft (15).  
Re-claim 7, Matsubara as modified discloses the rotor assembly according to any one of the preceding claims claim 1, wherein a plurality of magnet pocket arrangements (21, 23a, 23b) are formed each from a plurality of magnet pockets (pockets 23a, 23b), the clearances of which form a cooling channel portion (portions23a, 23b) each of the third cooling channel (23a, 23b form the third cooling channels or at least one of 23a, 23b, or could consider one clearance per magnet, 26).  
Re-claim 8, Matsubara as modified discloses the  rotor assembly according to claim 7, wherein the second cooling channel (31, see Fig.10) has a plurality of cooling channel portions (annotated Fig.10, both channel branches, and portion could be any part of the channel) which are separated (annotated Fig.10) from one another and which are adjoined by one of the cooling channel portions (23a, 23b) each of the third cooling channel (23a,23b channel is close to the portions and are connected as part of the cooling system ), and/or the fourth cooling channel has a plurality of cooling channel portions which are separated from one another and which are adjoined by one of the cooling channel portions each of the third cooling channel .  
Re-claim 10, Matsubara as modified discloses the rotor assembly according to claim 1, wherein each magnet pocket (see Fig.3, 21a-21b, 23a),
3b) forms a further clearance within the magnet pocket (23a, 23b), wherein the third cooling channel (23a, 23b are thru clearance) also extends through the further clearance (23a, 23a).  
Re-claim 11, Matsubara as modified discloses the rotor assembly according to any one of the preceding claims claim 1, wherein the second cooling channel (31, annotated Fig.10) is designed for connection to the first cooling channel (15a) in part by through-holes (annotated Fig.10) penetrating the shaft (15) and/or wherein the fourth cooling channel is designed for connection to the second shaft portion in part by through-holes penetrating the shaft.  
Re-claim 12, Matsubara as modified discloses the rotor assembly according to any one of the preceding claims claim 1, wherein the second cooling channel (annotated Fig.10) is designed for connection to the third cooling channel (23a, 23b) in part by elevations (annotated Fig.10, heights) in an end plate (14a) arranged on the rotor core (11) and/or the fourth cooling channel is designed for connection to the third cooling channel in part by elevations in an end plate arranged on the rotor core.  
Re-claim 13, Matsubara as modified discloses an electric machine (Title), comprising a stator (4) and a rotor assembly (11) arranged within the stator (see Fig.28) according to any one of the preceding claims claim 1.  
Re-claim 14, Matsubara as modified discloses a vehicle (Col.16, L.45), comprising an electric machine (Title) according to claim 13 which is designed to drive the vehicle (Col.16, L.43-45).

Claim 2  and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Ohashi /Weidman or Larjola as applied above, and in further view of Zhou et al. (US Patent 7489057 hereinafter “Zhou”). 
Re-claim 2, Matsubara discloses the rotor assembly according to claim 1, the separation element (15). 
However, Matsubara fails to explicitly teach wherein the separation element comprises a fluid-guiding portion, which extends through the first shaft portion to an axial position between the end faces of the rotor core and forms the second shaft portion in part.
However, Zhou teaches the separation element (109) comprises a fluid-guiding portion (601, or 111), which extends through the first shaft portion (annotated Fig.1 and or Fig.) to an axial position (any axial portions, or even at the start of shaft inlet) between the end faces (end faces of 101, see Fig.8) of the rotor core (101) and forms the second shaft portion (annotated Fig.8) in part.
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the separation element disclosed by Matsubara wherein the separation element  comprises a fluid-guiding portion, which extends through the first shaft portion  to an axial position between the end faces  of the rotor core  and forms the second shaft portion  in part as suggested by Zhou to provide inner support member with cooling of the inside of the shaft providing an improved rotor assembly cooling system (Zhou, Col.1, L.54-55, 60-67). 

    PNG
    media_image6.png
    357
    516
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    274
    519
    media_image7.png
    Greyscale

Re-claim 4, Matsubara discloses the rotor assembly according to any one of claims 2. 
Matsubara fails to explicitly teach, wherein the fluid-guiding portion leads into the connection element and is fluidically connected to a further feed channel.
However, Zhou teaches the fluid-guiding portion (109) leads into the connection element (connection 809 to 811) and is fluidically connected to a further feed channel (feed channels from 811).
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cooling system disclosed by Matsubara wherein the fluid-guiding portion leads into the connection element and is fluidically connected to a further feed channel as suggested by Zhou to provide inner support member with cooling of the inside of the shaft providing an improved rotor assembly cooling system (Zhou, Col.1, L.54-55, 60-67). 
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Ohashi/Weidman as applied above, and in further view of Larjola (US Patent 10326334 hereinafter “Larjola”). 
Re-claim 15, Matsubara as modified discloses the rotor assembly according to claim 1. 
Matsubara fails to explicitly teach, wherein the separation element is arranged inside the shaft such that the shaft rotates around the separation element, and a portion between the shaft and separation element communicates with an inside of the shaft through the cooling channel arrangement.
However, Larjola teaches the separation element (117,116, or 105) is arranged inside the shaft (104) such that the shaft rotates around the separation element (103,104 is rotatable shaft), and a portion (annotated Fig.1) between the shaft and separation element communicates with an inside of the shaft (inside 103) through the cooling channel arrangement (annotated Fig.1).
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cooling system disclosed by Matsubara wherein the separation element is arranged inside the shaft such that the shaft rotates around the separation element, and a portion between the shaft and separation element communicates with an inside of the shaft through the cooling channel arrangement as suggested by Larjola to sealing from the outside and prevent leaks (Larjola, Claim 7,  or Col.1, L.50-67). 

    PNG
    media_image8.png
    905
    636
    media_image8.png
    Greyscale


Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Ohashi /Weidman or Larjola and in further view of Jarczynski  (US Patent 5189325 hereinafter “Jarczynski”). 
Re-claim 3, Matsubara discloses the rotor assembly according to claim 1. 
Matsubara fails to explicitly teach further comprising a connection element, relative to which the shaft is rotatable, wherein a free end of the shaft associated with the first shaft portion leads into the connection element and is fluidically connected to a feed channel of the connection element.  
Jarczynski teaches a connection element (80,liquid transfer coupling), relative to which the shaft (18, input of 92) is rotatable, wherein a free end (annotated Fig.1) of the shaft associated with the first shaft portion (Fig.1) leads into the connection element (annotated Fig.1) and is fluidically connected to a feed channel (26) of the connection element (80).  


    PNG
    media_image9.png
    912
    748
    media_image9.png
    Greyscale

Re-claim 5, Matsubara as modified discloses the rotor assembly according to claim 3. 
Matsubara fails to explicitly teach wherein the feed channel or the feed channels runs/run in the radial direction.  
Jarczynski teaches the feed channel (26, the pipes run in axial and radial direction, see heat exchanger and pump in Fig.111) or the feed channels () runs/run in the radial direction (Fig.1, all the way 28a,28b to 26 pipes run in both directions).  
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the feed and cooling system elements disclosed by Matsubara wherein the feed channel or the feed channels runs/run in the radial direction as suggested by Jarczynski to provide a sufficient cooling capacity with minimum number of coolant passage and sufficient cooled device and more flexibility of coolant connections (Jarczynski, Col.2, L.45-65). 
Claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Ohashi /Weidman or Larjola and in further view of  Yazaki (US PG Pub 20190068012 hereinafter “Yazaki”). 
Re-claim 9, Matsubara discloses the rotor assembly according to claim 7, 
Matsubara teaches V shaped magnet pocket arrangements (annotated Fig.3). 
Matsubara fails to explicitly teach wherein each magnet pocket arrangement comprises two radially mutually distanced pairs of magnet pockets arranged in a V shape.  
	However, Yazaki teaches wherein each magnet pocket arrangement comprises two radially mutually distanced pairs of magnet pockets arranged in a V shape (annotated Fig.6). 
 Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify rotor disclosed by wherein each magnet pocket arrangement comprises two radially mutually distanced pairs of magnet pockets arranged in a V shape as suggested by Yazaki making device capable of high cooling capabilities and provide more magnetic flux and flexibility (Yazaki, P [0057-0059]). 

    PNG
    media_image10.png
    382
    391
    media_image10.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO 892. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834